Citation Nr: 1550409	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  







INTRODUCTION

The Veteran served on active duty from July 1945 to July 1949.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled to present testimony at a Videoconference hearing before a Veterans Law Judge in December 2014.  In correspondence received in November 2014, the Veteran indicated that he would be unable to attend the hearing as he was recovering from a recent hospitalization.  As neither the Veteran nor his representative has requested that the hearing be rescheduled, the Board deems the request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

In February 2015, the Board remanded this case for additional development.  The case has since been returned to the Board for further appellate consideration.

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

First degree bilateral flat feet was noted on July 1945 enlistment examination; bilateral flat feet did not permanently increase in severity during service, and is not otherwise shown to be related to service.




CONCLUSION OF LAW

The Veteran's pre-existing bilateral flat feet disability was not aggravated during service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Stegall Considerations

As noted above, the Board previously remanded the Veteran's claim for service connection for bilateral flat feet for additional development in February 2015.  Specifically, the Board remanded the claim to comply with the Veteran's representative's explicit request to review the file and provide a VA Form 646 if the Veteran's requested Board hearing was not held for any reason.  As the Veteran cancelled his request for a Board hearing in November 2014 and neither the Veteran nor his representative requested that the hearing be rescheduled, the Board presumed the request for such a hearing to be withdrawn and therefore remanded the claim to allow the Veteran's representative to review the record and provide a VA Form 646 in support of the claim on appeal.  In accordance with the Board's remand, a VA Form 646 was requested from the Veteran's representative in September 2015.  To date, the Veteran's representative has not responded to VA's request for a VA Form 646 in this case.  In light of the foregoing, the Board finds that there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, VA sent a letter to the Veteran in September 2009 that addressed the notice elements concerning his claim for service connection for bilateral flat feet.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records and post-service VA medical treatment reports.  

To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claim.  The Board finds that the notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was afforded a VA examination in January 2010 to determine the nature and etiology of his claimed bilateral flat feet disability.  The Board acknowledges that in his February 2010 Notice of Disagreement, the Veteran indicated concern as to the adequacy of the VA examination.  Specifically, he indicated that the examination was short and simple and that he therefore did not think that it could be determined from that examination that his bilateral flat foot condition was not aggravated by service.  A review of the February 2010 VA examination report, however, shows that the examiner noted his review of the claims folder, and recorded the Veteran's reported medical history and considered the findings from the clinical evaluation.  The examiner's opinion was based on review of the claims file, including the Veteran's statements, and the examiner provided an extensive rationale for the opinion provided, thus, Board concludes that the opinion provided is adequate.  The Board therefore finds that VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the Board does not find this applicable in the current claim as there is no evidence of arthritis in either foot within one year of the Veteran's separation from service.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting bilateral flat feet disability was noted on entry into service.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Factual Background and Analysis

The Veteran contends that his bilateral flat foot disability, which he does not dispute was noted during his July 1945 service examination for enlistment into military service, was aggravated by his military service.  In his February 2010 Notice of Disagreement, the Veteran indicated that he was informed during separation examination that his bilateral flat feet had worsened in severity.  Although his DD Form 214 shows that his military occupational specialty (MOS) was Clerk Administration, he indicated that service in the Marines demanded that he be able to perform as an infantryman.  He stated that the demand placed on his feet during service greatly exceeded that of a civilian occupation.  In a March 2011 statement, the Veteran indicated that while waiting for his size of military issued boots and shoes to be special ordered, he wore civilian footwear.  He asserted that marching and training in civilian shoes increased the severity of his bilateral flat feet.  He stated that his heels have scars from the ill-fitting footwear that he wore during service.  In his April 2012 Substantive Appeal (VA Form 9), the Veteran stated that he was accepted into military service with bilateral flat feet and that his four years in the military aggravated his bilateral flat feet so that after several years he had to use orthotics in both shoes, special shoes, and his balance is off at times.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the Veteran's bilateral flat feet, including on the basis of aggravation.  In this regard, the evidence of record shows that the Veteran's bilateral flat feet condition preexisted service and was not aggravated therein.

During July 1945 examination for the Veteran's enlistment into military service, it was clinically noted that the Veteran had first degree bilateral flat feet and that he denied any symptoms at that time.  As such, the evidence shows that the Veteran's bilateral flat feet condition was noted on examination when he was accepted and enrolled into service, and the presumption of soundness on induction as to bilateral flat feet therefore is not applicable.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Thus, his claim of service connection for bilateral flat feet will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral pes planus during service.  

As noted, the Veteran argues that lack of military issued foot wear and ill-fitting footwear during service aggravated his bilateral flat feet.  He asserts that he was told during separation examination that his bilateral flat feet condition increased in severity.  To the contrary, however, with the exception of a clinical finding of 1st degree bilateral flat feet during enlistment examination, the Veteran's service treatment records are otherwise absent any complaint, finding or diagnosis pertaining to his feet during service.  Although the Veteran sought treatment for genitourinary complaints during service, there is no indication of any complaints, treatment, or findings of any further complaints or problems related to his feet during service.  Report of the Veteran's July 1949 separation examination shows that there were no significant abnormalities of his extremities, bones, joints, feet, and gait at that time.  No remarks or defects were noted.  Thus, to the extent that the Veteran asserts that his bilateral pes planus increased in severity during service as that he was told that his bilateral flat feet condition had increased in severity during separation examination, and to the extent that the Veteran contends that he has scars on his heels due to ill-fitting footwear during service and based on foot pain and difficulty balancing at times during service, the Veteran is competent to describe such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  Notably, the United States Court of Appeals for Veterans Claims (Court) has specifically held that "pes planus is the type of condition that lends itself to observation by a lay witness."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran is also competent to provide evidence regarding the facts and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2). 

Unfortunately, the Veteran's assertions of being told during separation examination that his bilateral flat feet condition had increased in severity, and of any history of injury to his feet and ankles during service and difficulty balancing at times is not supported by his service treatment records, and in fact, appears to be contradicted by the clinical findings at separation.  Thus, the Board finds that the Veteran's assertions in that regard are of questionable credibility.  As noted, report of the Veteran's July 1949 separation examination shows no significant abnormality of the Veteran's feet and gait.  No defects or remarks were noted, nor was bilateral flat feet to include of a higher degree than first degree bilateral flat feet noted during enlistment examination.  This evidence weighs directly against a finding that there was a permanent increase in severity of bilateral pes planus during service as report of separation examination explicitly notes that there were no significant abnormalities of the Veteran's feet or gait at that time.  

VA treatment records dating since 2000 show an active problem of pain in joint involving the ankle and foot.  A September 2009 podiatry note shows diagnosis of bilateral pes planus, but contains no discussion or findings as to the likely etiology or progression of the condition.  

In January 2010, the Veteran was afforded a VA feet examination to determine the nature and etiology of his current bilateral flat feet condition.  The examiner documented her review of the Veteran's claims file, medical records, and the Veteran's contention that the natural progression of his first degree bilateral flat feet noted during enlistment examination was aggravated by service.  The examiner noted that the Veteran denied any history of foot surgery or fracture, but that he did recall severe ankle sprains that were treated with a walking boot.  Treatment for the Veteran's bilateral flat feet had included use of inserts and orthopedic shoes.  His symptoms included pain, swelling, stiffness, fatigability, weakness, and lack of endurance, all of which occurred while standing and walking.  Physical examination of the Veteran's bilateral feet showed that pain was located at the medial and lateral hindfoot.  X-rays of the Veteran's bilateral feet showed signs of flat feet, but no signs of fracture or dislocation.  The examiner diagnosed a developmental bilateral flat feet deformity.  She opined that the Veteran's current bilateral flat feet condition was not aggravated by any incident of his miliary service, but instead is due to the natural progression of the disease.  The examiner reasoned that the natural progression of the Veteran's developmental flat feet deformity would only be altered if he sustained a high energy injury to the medial column of his foot.  She stated that the Veteran did not suggest, and his service records do not document, a medial column fracture or acute posterior tibia tendon tear.  Thus, she concluded that the Veteran's current status is a consequence of the natural progression of his developmental bilateral flat feet.  

The Board places substantial probative weight on the January 2010 VA examination and opinion.  The VA examiner's opinion reflects a full review of the Veteran's service treatment records, the Veteran's lay contentions, and the medical evidence of record.  The opinion reveals complete familiarity with the Veteran's medical history, is supported by detailed findings and rationale, and is couched in certain terms.  The examiner discussed that the Veteran had a congenital bilateral flat feet deformity and explained that the Veteran had not alleged, nor did his service treatment records show, that he sustained any kind of high energy injury, fracture of the medical column, or acute posterior tibia tendon tear of either foot.  The examiner described the disability in sufficient detail and thoroughly explained the reasoning for her conclusions, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues. See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  

In weighing the competent evidence of record on the matter of whether there was a permanent increase in severity of bilateral flat feet during service, the Board places the most probative value on the service separation examination that found no significant abnormality of the Veteran's feet, which is similar to the severity of first degree bilateral flat feet documented during enlistment examination, and the VA examiner's opinion.  As such, the Board finds that the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise, and that the preponderance of the evidence is otherwise against finding that the claimed disability was related to service.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  The claim of service connection for bilateral flat feet must therefore be denied. 


ORDER

Entitlement to service connection for bilateral flat feet is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


